 

Exhibit 10.77

 

AMENDMENT TO COMMERCIAL LEASE

 

This Amendment to Commercial Lease (this “Amendment”) is made as of the 12 day
of September, 2016, by and among BGC LLC, a Florida limited liability company
(the “Landlord”), NET ELEMENT INTERNATIONAL, INC., a Delaware corporation (the
“Tenant”), and OLEG FIRER (the “Guarantor”).

 

RECITALS

 

A           Landlord and Tenant entered into that certain Commercial Lease dated
May 1, 2013 (the “Lease”), with respect to Premises (as defined in the Lease).

 

B           Guarantor guaranteed all of Tenant’s obligations under the Lease
pursuant to that certain Guaranty dated May 9, 2013 executed by Guarantor in
favor of Landlord (the “Guaranty”).

 

C           Landlord and Tenant desire to extend the term of the Lease for the
Premises in the manner set forth in this Amendment.

 

NOW, THEREFORE, in consideration of the foregoing, the mutual covenants and
conditions contained in this Amendment, and other good and valuable
considerations, the receipt and sufficiency of which are hereby acknowledged,
the parties to this Amendment, intending to be legally bound, agree as follows:

 

1.           Incorporation of Recitals. The parties warrant and represent that
the foregoing recitals are accurate and correct and incorporate them into this
Amendment. Capitalized terms used but not otherwise defined in this Amendment
shall have the same meaning given to such terms in the Lease, unless otherwise
specifically indicated or unless the context clearly indicates to the contrary.

 

2.           Extension of Lease Term. The Lease Term for the Premises is hereby
extended for a period of five (5) years, commencing on January 1, 2017 and
expiring on December 31, 2021 at 11:59 p.m. (the “Extension Term”).

 

3.           Base Rent. The Base Rent (excluding sales tax), which shall be due
and payable monthly, for the Extension Term shall be as follows:

 

Period  Monthly Base Rent   Period Base Rent  January 1, 2017 to December 31,
2017  $20,420.51   $245,046.12              January 1, 2018 to December 31,
2018  $21,441.54   $257,298.48              January 1, 2019 to December 31,
2019  $22,513.62   $270,163.44              January 1, 2020 to December 1, 2020 
$23,639.30   $283,671.60              January 1, 2021 to December 31, 2021 
$24,821.27   $297,855.24 

 

 Page 1 of 3 

 

 

Tenant shall also pay any sales tax applicable to the Base Rent.

 

4.           Security Deposit. Tenant’s existing Security Deposit in the amount
of $19,800.00 is sufficient, so Tenant shall not be obligated to provide
Landlord with any additional Security Deposit; provided, however, the Security
Deposit shall continue to be subject to annual increases as provided in the
Lease.

 

5.           New Lease at Canal Park Office. In the event that, at any time
during the Lease Term or Extension Term, Tenant enters into a written lease
agreement with Landlord’s affiliate, Canal Park Office, LLC, a Florida limited
liability company (“Canal Park”), for the leasing of at least 10,000 rentable
square feet of premises located at 3323 NE 163rd Street, North Miami Beach,
Florida 33160 (the “Canal Park Lease”), then, provided Tenant is not in default
under the Lease or the Canal Park Lease, the Lease shall terminate as of the
commencement date set forth in the Canal Park Lease. Notwithstanding the
foregoing, none of Tenant, Landlord or Canal Park shall have any obligation to
enter into a Canal Park Lease and, so long as a Canal Park Lease is not
executed, for any or no reason, the Lease shall continue in full force and
effect.

 

6.           Ratification of Guaranty. The Guarantor, by signature below as
such, for valuable consideration, the receipt and adequacy of which is hereby
acknowledged, hereby consents to and joins in this Amendment and hereby declares
to and agrees with the Landlord that the Guaranty is and shall continue in full
force and effect for the benefit of Landlord with respect to all of Tenant’s
obligations under the Lease, as amended by this Amendment, that there are no
offsets, claims, counterclaims, cross-claims or defenses of the Guarantor with
respect to the Guaranty nor, to Guarantor’s knowledge, with respect to the
Tenant’s obligations under the Lease, that the Guaranty is not released,
diminished or impaired in any way by this Amendment or the transactions
contemplated hereby, and that the Guaranty is hereby ratified and confirmed in
all respects. The Guarantor acknowledges that without the Guaranty and this
consent and reaffirmation, the Landlord would not execute this Amendment or
otherwise consent to its terms.

 

7.           Ratification. Except as modified by this Amendment, the Lease shall
otherwise remain unmodified and in full force and effect and the parties ratify
and confirm the terms of the Lease as modified by this Amendment. Tenant
certifies that it has no offsets, defenses, or claims with respect to its
obligations under the Lease. All references to the Lease shall mean the Lease as
modified by this Amendment.

 

8.           “As Is” Condition. Tenant shall accept the Premises in its “as-is”,
“where-is” condition “with all faults” and Landlord shall have no obligation to
make any changes or improvements whatsoever.

 

9.           Entire Agreement. The Lease and this Amendment represent the entire
agreement between the parties thereto.

 

10.         Broker. Landlord and Tenant represent and warrant that they have
neither consulted nor negotiated with any broker or finder with respect to this
Amendment. Landlord and Tenant agree to indemnify, defend, and save the other
harmless from and against any claims for fees or commissions from anyone with
whom they have dealt in connection with this Amendment, including attorneys’
fees incurred in connection with the defense of any such claim.

 

 Page 2 of 3 

 

 

11.           Benefit and Binding Effect. This Amendment shall be binding upon
and inure to the benefit of the parties to this Amendment, their legal
representatives, successors, and permitted assigns.

 

12.           Amendment. This Amendment may not be changed, modified, or
discharged in whole or in part except by an agreement in writing signed by both
parties to this Amendment.

 

13.           Conflict. In the event of any conflict between the terms of the
Lease and this Amendment, this Amendment shall control.

 

IN WITNESS WHEREOF, Landlord, Tenant and Guarantor have duly executed this
Amendment to Commercial Lease as of the date first above stated.

 

WITNESSES:   LANDLORD       /s/ Virgilio Namnum    BGC LLC,     a Florida
limited liability company Virgilio Namnum     (Print or Type Name)   By: /s/
Eduardo Namnum     Name: Eduardo Namnum /s/ Benjamin Kats   Title: MGR      
Benjamin Kats     (Print or Type Name)         TENANT       /s/ Virgilio Namnum
  NET ELEMENT INTERNATIONAL, INC.,     a Delaware corporation Virgilio Namnum  
  (Print or Type Name)         By: /s/ Oleg Firer     Name: Oleg Firer /s/
Benjamin Kats   Title: CEO       Benjamin Kats     (Print or Type Name)        
      GUARANTOR       /s/ Virgilio Namnum         /s/ Oleg Firer Virgilio Namnum
  Oleg Firer (Print or Type Name)           /s/ Benjamin Kats           Benjamin
Kats     (Print or Type Name)    

 

 Page 3 of 3 

